J. S06044/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                    v.                   :
                                         :
OMAR TERRELL MASSENBURG,                 :           No. 82 EDA 2018
                                         :
                         Appellant       :


             Appeal from the Judgment of Sentence, July 12, 2017,
             in the Court of Common Pleas of Montgomery County
               Criminal Division at No. CP-46-CR-0003449-2016


BEFORE: LAZARUS, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED SEPTEMBER 22, 2020

        Omar Terrell Massenburg appeals from the July 12, 2017 judgment of

sentence entered by the Court of Common Pleas of Montgomery County

following his conviction of second-degree murder, firearms not to be carried

without a license, and possession of a firearm with intent to employ it

criminally.1 After careful review, we affirm.

             The relevant facts and procedural history underlying
             this appeal are as follows. On the evening of Friday,
             March 18, 2011, appellant was a front-seat passenger
             in a gray, four-door 1997 Chevrolet Malibu with tinted
             windows being driven through the streets of
             Norristown by his friend, Ryan Stanford Lee when they
             observed seventeen-year-old [D.D.] walking home
             from his girlfriend’s house along Noble Street near
             West Oak Street in Norristown Borough, Montgomery
             County.


1   18 Pa.C.S.A. §§ 2502(b), 6106(a)(1), and 907(b).
J. S06044/20


          Although his girlfriend’s mother had offered to give
          him a ride home, [D.D.] told her that he wanted to
          walk because it was a nice night. His girlfriend gave
          him a kiss on the cheek and hugged him before he
          left. [D.D.,] a promising high school student, was
          wearing a red sling backpack with an [iPod,] a
          handheld Nintendo game player and his cell phone
          inside, and [was] walking with earbuds in his ears
          unaware of the impending danger. [D.D.’s] girlfriend
          did not know of anyone that [D.D.] had problems with
          and he had never mentioned appellant’s name to her.

          Based on the evidence presented at trial, a jury later
          determined that appellant exited the Malibu with a
          .32 caliber revolver and approached the [D.D.] with
          the intent of robbing him. A witness walking his dog
          in that area described the encounter to police. He saw
          two men struggling, more or less wrestling and kind
          of on top of each other. He told police, and later the
          jury, that he heard the younger man ask “why are you
          doing this to me?”[] The witness heard a “pop” and
          observed the young man collapse in the street.
          Seconds later, he heard footsteps running away,
          heard a car door slam and observed a late ‘90s silver
          or gray four-door sedan pull away going eastbound on
          Oak Street toward Stanbridge Street accelerating
          “really fast.” Another witness who heard the gunshot
          described a light gray vehicle parked on West Oak
          Street at Noble Street that “sped away” from the area.

          At approximately 10:06 p.m. [D.D.,] stumbling, dialed
          911 on his cell phone before collapsing in the street.
          At approximately 10:08 p.m., Norristown Borough
          Police Officers responded to the intersection of Noble
          Street and West Oak Street and found [D.D.]
          unconscious, face down in a large pool of blood, in the
          roadway still wearing the backpack.        Doctors at
          Montgomery Hospital pronounced [D.D.] dead shortly
          after arrival. Dr. Paul Hoyer, a forensic pathologist,
          performed an autopsy on [D.D.] on March 19, 2011.
          Dr. Hoyer recovered a projectile from the body and
          opined that the victim died from massive blood loss
          resulting from a single gunshot wound to his left
          shoulder. Dr. Hoyer ruled the manner of death a


                                   -2-
J. S06044/20


          homicide. The evidence showed that the bullet that
          killed [D.D.] was a .32 caliber Smith & Wesson fired
          from a revolver that had entered downward into his
          left shoulder, pierced both lungs, and rested in the
          lower part of his chest, from where Dr. Hoyer was able
          to retrieve it. Officers were unable to recover any
          shell casings from the scene.

          While responding to the scene on March 18th in an
          unmarked patrol car at approximately 10:08 p.m.
          with lights and siren activated and traveling on
          West Elm Street, Corporal Joseph Benson observed a
          late ‘90s model gray four-door sedan with tinted
          windows and a dirty front passenger wheel heading
          north on Stanbridge Street go through the stop sign
          at Stanbridge and West Elm in front of the Corporal.
          Corporal Benson described the driver as a black male,
          light to medium skin, looking straight ahead as he
          went through the stop sign.

          Earlier that evening appellant, with [Mr.] Lee driving,
          and another friend, Steven Jackson in the back seat,
          had also fired shots from a handgun out of the gray
          four-door Malibu with tinted windows at one
          Khalil (“Batman”) Byrd [(“Mr. Byrd”)].

          On March 26, 2011, appellant and [Mr.] Lee gave
          statements to police in which appellant eventually
          admitted that they had been driving around
          Norristown in [Mr.] Lee’s sister’s 1997 gray, four-door
          Chevrolet Malibu with tinted windows on Friday night,
          March 18, 2011. Both appellant and [Mr.] Lee initially
          gave false statements and were subsequently charged
          with unsworn falsification to authorities in addition to
          recklessly endangering another person, a firearms
          violation and tampering with physical evidence.
          Appellant admittedly lied to the detectives in his first
          statement because “[he] didn’t want to get wrapped
          up in this murder.” Appellant identified [Mr.] Lee as
          the driver of the Malibu. According to appellant, he
          was wearing gloves when he shot at [Mr. Byrd].

          During his subsequent statement to the detectives,
          appellant agreed to show them where he had


                                   -3-
J. S06044/20


          discarded the gun. Appellant described the gun as an
          “oldish looking”, small caliber, black revolver.
          Approximately ten (10) law enforcement officers
          combed Martin Luther King Park on the east side of
          Norristown for three (3) to four (4) hours searching
          for the firearm to no avail. Law enforcement officers
          also conducted a search with appellant’s consent of
          his residence on March 27, 2011. Although officers
          recovered a black holster, a box of Remington
          12-guage shotgun shells, a .25-caliber single unfired
          bullet, and a black plastic box containing
          five .22-caliber unfired bullets, they recovered no
          firearms of any kind. Various witnesses later gave
          statements to law enforcement and testified at trial
          that appellant had assured them that others had
          successfully disposed of the gun. Law enforcement
          officers never recovered the weapon used to kill
          [D.D.]

          Appellant and [Mr.] Lee both entered guilty pleas to
          charges related to providing false statements to law
          enforcement as well as to the shooting incident
          involving Khalil Byrd in 2011 and 2012, respectively.

          The Montgomery County Detective Bureau and the
          Norristown Borough Police Department worked as a
          team to investigate the [D.D.] homicide, led by
          Detective Todd Richard of the Homicide Unit of the
          Montgomery County Detective Bureau and Detective
          Adam Schurr of the Norristown Borough Police
          Department. Following years of diligent police work,
          officers arrested appellant on March 16, 2016, and
          [Mr.] Lee on July 15, 2016, for the murder of [D.D.]

          Francis Genovese, Esquire filed several pretrial
          motions on behalf of appellant. The Commonwealth
          also filed several pretrial motions. The [trial court]
          heard argument on those motions on March 29, 2017.
          Specifically, [appellant] sought to preclude the
          admission of statements, testimony or any other
          evidence in the Commonwealth’s case in chief
          1) regarding his alleged involvement in or affiliation
          with the “Oak and Smith” gang, 2) regarding his
          conviction for offenses charged in connection with the


                                  -4-
J. S06044/20


            shooting of [Mr. Byrd] as other crimes, wrongs or
            acts, 3) regarding his recorded statements to
            confidential informants concerning the shooting of
            [Mr.] Byrd and 4) regarding the written statement
            made by Defendant’s co-conspirator, [Mr.] Lee, to
            detectives on March 26, 2011.

            ADA Lauren Heron argued that the admission of the
            statements and consensual wire transcripts regarding
            the shooting at [Mr.] Byrd was necessary and relevant
            to show identity, opportunity and context for the
            Commonwealth’s theory of the killing of Dawkins.
            Additionally,   counsel    for  the   Commonwealth
            asserted[] [Mr.] Lee’s lies in his original statement
            support a conspiracy between the two, an agreement
            to lie about what they were doing that night.

            Attorney Genovese successfully argued for the
            preclusion of reference to any alleged gang activity.
            This court determined that the evidence regarding the
            shooting at [Mr. Byrd] that night was relevant and,
            after conducting the required balancing test,
            admissible under, inter alia, the “identity’’ and
            “opportunity” exceptions under Pa.R.E. 404(b)(2).
            The [trial] court issued its orders on the pretrial
            motions and scheduled appellant’s trial to begin on
            Monday, April 10, 2017.

Trial court opinion, 4/23/19 at 2-8 (extraneous capitalization and citations to

the record omitted).

            Following [its] deliberations . . . , the jury convicted
            appellant of second-degree murder and other offenses
            as noted above on Friday, April 14, 2017. The [trial]
            court deferred sentencing and directed that a
            presentence investigation report and a PPI evaluation
            report be obtained.      The [trial] court sentenced
            appellant to life imprisonment without parole on
            Count 2, second degree murder, and on Count 4,
            firearms not to be carried without a license and
            Count 5, possession of a firearm with intent to employ
            it criminally, a determination of guilt without further
            penalty.


                                     -5-
J. S06044/20



           Attorney     Genovese     timely    filed   appellant’s
           post-sentence motion for relief on July 21, 2017. The
           [trial] court heard argument on the motion and the
           Commonwealth’s response thereto on November 29,
           2017.[Footnote 4] Appellant’s counsel argued that
           the Commonwealth offered insufficient evidence to
           support the underlying felony of robbery to sustain the
           second degree murder verdict as no item of value had
           been taken from the victim, and there was no
           testimony or other evidence that the struggle one
           witness described as “wrestling” between [D.D.] and
           another man was anything more than a mutual fight.
           That witness did not testify, in fact, no witness
           testified about what precipitated that struggle at the
           corner of Noble and Oak Streets that night. [The trial]
           court denied appellant’s post-sentence motion for
           relief by order entered on December 6, 2017.
           Appellant filed a timely notice of appeal on
           December 29, 2017.        The [trial court] directed
           appellant to file a concise statement of the errors
           complained of on appeal (“statement”), pursuant to
           Pa.R.A.P. 1925(b) by order entered on January 5,
           2018. Appellant filed his statement on January 26,
           2018

                  [Footnote 4] The argument on appellant’s
                  post-trial   motions    was    originally
                  scheduled    on   October   10,    2017.
                  However, it was continued at the request
                  of appellant’s counsel because of an
                  attachment to a capital case in Bucks
                  County.

Id. 14-15 (extraneous capitalization and citations to the record omitted). The

trial court subsequently filed an opinion pursuant to Pa.R.A.P. 1925(a) on

April 23, 2019.

     Appellant raises the following issues for our review:

           (a.)   Did the trial court err by denying appellant’s
                  pretrial motion in limine to preclude the


                                    -6-
J. S06044/20


                   admission of evidence regarding appellant’s
                   conviction(s) for the offenses charged in
                   connection with the unrelated shooting of
                   Khalil Byrd,   during the  Commonwealth’s
                   case-in-chief?

            (b.)   Did the trial court err by denying appellant’s
                   pretrial motion in limine to preclude the
                   admission of evidence regarding appellant’s
                   statements    to   a   confidential    informant
                   regarding the shooting of Khalil Byrd, during the
                   Commonwealth’s case-in-chief?

            (c.)   Did the trial court err by granting the
                   Commonwealth’s pretrial motion in limine to
                   allow the admission of portions of a written
                   statement,      made       by      appellant’s
                   non-cooperating, non-testifying co-defendant,
                   Ryan Lee, during the Commonwealth’s
                   case-in-chief?

            (d.)   Did the trial court err by denying [appellant’s]
                   post-sentence motion for a judgment of
                   acquittal on the charge of murder in the second
                   degree, for which the jury returned a guilty
                   verdict?

Appellant’s brief at 4 (extraneous capitalization omitted; bolding and italics

added).

      In his first three issues, appellant raises allegations of trial court error

in evidentiary rulings. Appellate review of evidentiary rulings are governed

by the following standard of review:

            Appellate courts review evidentiary decisions for an
            abuse of discretion. Commonwealth v. Walker, []
            92 A.3d 766, 772 ([Pa.] 2014) (citations omitted).
            “An abuse of discretion is not merely an error of
            judgment, but if in reaching a conclusion the law is
            overridden or misapplied, or the judgment exercised
            is manifestly unreasonable, or the result of partiality,


                                       -7-
J. S06044/20


            prejudice, bias or ill-will, as shown by the evidence of
            record, discretion is abused.” Id. at 772-773 (internal
            quotation marks and citations omitted).

Commonwealth v. Jacoby, 170 A.3d 1065, 1090 (Pa. 2017), cert. denied

sub nom. Jacoby v. Pennsylvania, 139 S.Ct. 58 (2018).

      In his first and second issues, appellant contends that the trial court

erred when it admitted evidence of appellant’s prior bad acts. (Appellant’s

brief at 11, 15.)

            The particular Pennsylvania Rule of Evidence
            governing the admission of “prior bad acts” is
            Pa.R.E. 404(b) which provides, in relevant part:

            (b)     Other crimes, wrongs, or acts.

                    ....

                    (2)    Evidence of other crimes,
                           wrongs, or acts may be
                           admitted for other purposes,
                           such as proof of motive,
                           opportunity,            intent,
                           preparation, plan, knowledge,
                           identity or absence of mistake
                           or accident.

                    (3)    Evidence of other crimes,
                           wrongs, or acts proffered
                           under subsection (b)(2) of
                           this rule may be admitted in a
                           criminal case only upon a
                           showing that the probative
                           value     of   the  evidence
                           outweighs its potential for
                           prejudice.

            Pa.R.E. 404(b)(1)-(3). Under this rule, the admission
            of prior “bad acts” is inadmissible for the sole purpose
            of proving the defendant has a bad character, or a


                                        -8-
J. S06044/20


            “criminal propensity.” Commonwealth v. Powell, []
            956 A.2d 406, 419 ([Pa.] 2008). Nevertheless, this
            rule permits the admissibility of such evidence for
            other relevant purposes, such as:

                  showing the defendant’s motive in
                  committing the crime on trial, the absence
                  of mistake or accident, a common scheme
                  or design, . . . to establish identity[,] [or]
                  where the acts were part of a chain or
                  sequence of events that formed the
                  history of the case and were part of its
                  natural development.

            Id.   However, admission for these purposes is
            allowable only whenever the probative value of the
            evidence exceeds its potential for prejudice.
            Pa.R.E. 404(b)(3).

Commonwealth v. Briggs, 12 A.3d 291, 336-337 (Pa. 2011), cert. denied

sub nom Briggs v. Pennsylvania, 565 U.S. 889 (2011). Our supreme court

further noted that “[w]hen the trial court admits evidence of a defendant’s

other bad acts, ‘the defendant is entitled to a jury instruction that the evidence

is admissible only for a limited purpose.’” Commonwealth v. Crispell, 193

A.3d 919, 937 (Pa. 2018), quoting Commonwealth v. Solano, 129 A.3d

1156, 1178 (Pa. 2015). It is well settled that juries are presumed to follow

the trial court’s instructions. Commonwealth v. Aikens, 168 A.3d 137, 143

(Pa. 2017), citing Commonwealth v. Bullock, 913 A.2d 207, 218 (Pa. 2006),

cert. denied sub nom. Bullock v. Pennsylvania, 550 U.S. 941 (2007).

      First, appellant argues that the trial court erred when it admitted

evidence of appellant’s guilty plea in connection with an unrelated shooting.

(Appellant’s brief at 11-15.) The Commonwealth avers that the prior bad acts


                                      -9-
J. S06044/20

evidence admitted by the trial court establishes both appellant’s identity and

the opportunity appellant had to commit the crime in the case-at-bar.

(Commonwealth’s brief at 19-24.)

      As noted by the trial court,

            To that end, evidence of appellant’s shooting at
            [Mr.] Byrd earlier that same evening was relevant and
            highly probative. Appellant’s admission that he had
            been riding around in the gray, 19[9]7 Chevrolet
            Malibu four-door sedan with [Mr.] Lee when he fired
            shots at [Mr. Byrd] with a revolver on the west end of
            Norristown on the evening of March 18, 2011,
            provided a foundation which would justify an inference
            by the jury that appellant was in fact the assailant who
            attempted to rob and subsequently shot [D.D.] The
            Commonwealth also argued that this evidence put into
            context statements regarding two separate incidents
            on the same night that appellant made in subsequent
            conversations with cooperating witnesses.

Trial court opinion, 4/23/19 at 26-27 (extraneous capitalization omitted).

      In the instant case, the record reflects that the Commonwealth

introduced the eyewitness testimony of Christopher McDonnell, who indicated

that he saw a late 1990s model silver sedan speeding down Oak Street toward

Stanbridge Street. (Notes of testimony, 4/11/17 at 89, 91-94, 107-108, 110.)

Additionally,    the     Commonwealth         presented     testimony    from

Jenna Wenger Decembrino, who testified that she observed a light gray older

model sedan parked on Oak Street. (Notes of testimony, 4/13/17 at 28, 30.)

Ms. Decembrino testified further that approximately one minute after she

heard a “loud bang,” she observed the light gray sedan “speed away” down

Oak Street. (Id. at 31.) Ms. Decembrino also testified that she saw the same


                                     - 10 -
J. S06044/20

car turn down Noble Street from Oak Street.             (Id.)    Further, both

Mr. McDonnell and Ms. Decembrino testified that they heard what they

respectively described as a “pop” and a “loud bang.” (Notes of testimony,

4/11/17 at 89-90; 4/13/17 at 28.)

      Appellant further argues that the evidence at issue was of “minimal

probative value,” and was “clearly outweighed by its prejudicial impact upon

the [j]ury.” (Appellant’s brief at 14.)

      Here, the record reflects that the trial court provided the following

cautionary instruction to the jury:

            Members of the jury, I want to read to you now what
            is called a limit[ing] instruction before Lieutenant
            McGowan testifies any further, because his testimony,
            as I’m told by counsel, will involve what this limiting
            instruction covers.

            You are about to hear evidence that [appellant] has
            previously pled guilty to criminal offenses that arose
            from his shooting at [Mr.] Byrd on March 18, 2011.
            Some of this evidence will be in the form of recorded
            conversations between [appellant] and cooperating
            witnesses. [Appellant] is not now being tried for those
            crimes. So he is not being tried for the [Mr.] Byrd
            shooting.

            I want to caution you -- and this is very important --
            that the evidence is being admitted only for the limited
            purpose of establishing [appellant’s] identity as the
            perpetrator of and/or his opportunity to commit the
            crimes for which he is now being tried, should you
            choose to accept it as such, and providing the context
            and completeness with respect to the recorded
            conversations.




                                      - 11 -
J. S06044/20


            Again, I caution you that this evidence is being
            admitted only for those limited purposes and not for
            any other purpose whatsoever.

Notes of testimony, 4/11/17 at 214-215.

      During its charge to the jury, the trial court again reminded the jury of

the limits of the prior bad acts evidence:

            The fourth cautionary or limiting instruction had to do
            with the admission of evidence regarding [appellant’s]
            criminal conduct and conviction related to the
            shootings at [Mr.] Byrd on March 18, 2011. You heard
            evidence that [appellant] previously pled guilty to
            criminal offenses that arose from the shooting at
            [Mr.] Byrd on March 18, 2011. Some of this evidence
            was in the form of recorded conversations between
            [appellant] and cooperating witnesses. [Appellant] is
            not on trial for those crimes now, and his guilty plea
            has previously occurred. So I want to caution you that
            this evidence is being admitted only for the limited
            purpose of establishing [appellant’s] identity as the
            perpetrator of and/or his opportunity to commit the
            crimes for which he is now being tried, should you
            choose to accept it; and second, to provide context
            and completeness with respect to the recorded
            conversations. So again, I caution you that this
            evidence is being admitted only for those limited
            purposes and not for any other purpose.

Notes of testimony, 4/14/17 at 157-158.

      Based on our review of the record, we find that the trial court did not

abuse its discretion when it permitted the Commonwealth to introduce

evidence of appellant’s guilty plea relating to the case involving Mr. Byrd.

Indeed, as noted in detail supra, the Commonwealth demonstrated that the

prior bad acts evidence established appellant’s identity and opportunity

pursuant to Rule 404(b). Because the trial court instructed the jury twice that


                                     - 12 -
J. S06044/20

the evidence of appellant’s guilty plea in the unrelated crime could not be used

in determining appellant’s guilt with regard to the crime in the case-at-bar,

we hold that the probative value of the evidence presented by the

Commonwealth exceeded its potential for prejudice.          Pa.R.E. 404(b)(3);

Briggs, 12 A.3d at 336-337; Aikens, 168 A.3d at 143.               Accordingly,

appellant’s first issue is without merit.

      Second, appellant avers that the trial court erred when it denied

appellant’s motion in limine to preclude admission of appellant’s recorded

statements to a confidential informant later identified as Jason Brown, while

both men were incarcerated at the Montgomery County Correctional Facility.

(Appellant’s brief at 15.) Specifically, appellant alleges that the trial court

erred when it admitted an audio recording and a written transcript of a

conversation between appellant and Mr. Brown. (Id. at 16.)

      Appellant argues that evidence is of minimal probative value because of

the excessive background noise present in the audio recording and because

“[Mr.] Brown continuously jumps back and forth between the subjects of the

shooting of [Mr.] Byrd and the shooting of [D.D.] within the conversation.

Thus, it is virtually impossible to tell which shooting [Mr. Brown] is referring

to at any given point in time during the conversation. (Id. at 17-18.)

      As we concluded supra, the trial court did not err when it admitted

evidence of appellant’s guilty plea in connection with the shooting at Mr. Byrd,

pursuant to Pa.R.E. 404(b). We further find appellant’s argument, that it is



                                      - 13 -
J. S06044/20

“virtually impossible to tell which shooting [Mr. Brown] is referring to at any

given point in time during the conversation[,]” to be unpersuasive. (See id.

at 17-18.)

      During trial, Mr. Brown provided testimony regarding his recorded

conversation with appellant while the Commonwealth played a recording of

the conversation for the jury. (Notes of testimony, 4/12/17 at 174-178.) The

Commonwealth also introduced a transcript of the recorded conversation into

evidence. (Id. at 168.) The transcript of the recorded conversation reads, in

relevant part:

             [Mr. Brown]: I know you couldn’t sleep after that
             n[****], you had to be tossing and turning and s[***]

             [Appellant]: That s[***] really weighed on me, [t]hat
             s[***] really weighed on me real s[***]. [Mr. Byrd]
             kept sayin’ my name

             [Mr. Brown]:   You got booked for that [Mr. Byrd]
             jawn[2]

             [Appellant]: Yeah

             [Mr. Brown]: Yo, that s[***] happen [sic] that same
             night

             [Appellant]: Yeah around the same time. That s[***]
             was goofy. Takin[’] the burner and the work and got
             a 1 to 2

             [Mr. Brown]: You mean the jawn you caught the body
             with

2 The Oxford Dictionary defines “jawn” as dialect chiefly used in eastern
Pennsylvania to “refer to a thing, place, person, or event that one need not or
cannot give a specific name to.”               Jawn Definition, lexico.com,
https://www.lexico.com/en/definition/jawn (last visited July 24, 2020).


                                    - 14 -
J. S06044/20



            [Appellant]: Naw not for the body. I did one to two
            for the [Mr. Byrd] s[***]. I ended up doing two years
            and s[***].

Commonwealth’s Exhibit C-73 at 5-6.

      Prior to hearing evidence of the recorded conversation, the trial court

provided the following cautionary instruction to the jury:

            You’re about to hear evidence of a recorded
            conversation between [appellant] and the cooperating
            witness. Within said conversation, you may hear
            evidence that the conversation occurred while
            [appellant] was incarcerated at the Montgomery
            County Correctional Facility. I want to caution you
            that this evidence is being admitted only for the
            limited purpose of providing what we call context and
            completeness with respect to the recorded
            conversation and not for any other purpose. You may
            not consider the fact that [appellant] was incarcerated
            at the time [that] the conversation was recorded as
            any evidence of guilt of the crime for which [appellant]
            is now on trial.

Notes of testimony, 4/12/17 at 171. The record reflects that the trial court

repeated this instruction to the jury during its final charge. (See notes of

testimony, 4/14/17 at 156-157.)

      Based on our review of the record, we find the evidence at issue to be

highly probative.    Indeed, appellant directly addressed his role in the

D.D. shooting and its chronological relationship to his involvement in the

shooting of Mr. Byrd.     Moreover, the trial court provided the jury with

instructions limiting the use of any references to appellant’s incarceration

within the recorded conversation.    Accordingly, we hold that the probative



                                     - 15 -
J. S06044/20

value of Mr. Brown’s recorded conversation with appellant exceeds its

potential for prejudice and that the trial court did not abuse its discretion when

it   admitted    the    recording     and     the     accompanying     transcript.

Pa.R.E. 404(b)(3); Briggs, 12 A.3d at 336-337; Aikens, 168 A.3d at 143.

Appellant’s second issue, therefore, is without merit.

      In his third issue, appellant contends that the trial court erred when it

granted the Commonwealth’s motion in limine, permitting part of a written

statement made by appellant’s non-cooperating, non-testifying co-defendant,

Mr. Lee, to be admitted into evidence.              (Appellant’s brief at 19-24.)

Specifically, appellant alleges that the evidence at issue was inadmissible

hearsay and that it violated appellant’s rights under the Confrontation Clause.3

(Id. at 20.)

      The Commonwealth avers that the statement at issue was not offered

for the truth of the matter asserted, thereby rendering the rule against

hearsay irrelevant in this context. (Commonwealth’s brief at 30.) Specifically,

the Commonwealth argues that the statement from Mr. Lee attempted to

provide an alibi for both himself and appellant. (Id.)


3 Appellant’s brief does not include any discussion of the Confrontation Clause,
or how it applies in the instant case. Accordingly, appellant waives any
Confrontation Clause claim. See Commonwealth v. Charleston, 94 A.3d
1012, 1022 (Pa.Super. 2014), appeal denied, 104 A.3d 523 (Pa. 2014),
quoting Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa.Super.
2007), appeal denied, 982 A.2d 509 (Pa. 2009) (“We shall not develop an
argument for [the appellant], nor shall we scour the record to find evidence
to support an argument; consequently, we deem this issue waived.” (brackets
in original)).


                                     - 16 -
J. S06044/20

      The Pennsylvania Rules of Evidence prohibit the admission of hearsay

evidence, except as provided by the Rules. Pa.R.E. 802. Our cases define

hearsay as “an out-of-court statement offered to prove the truth of the matter

asserted in the statement.” Commonwealth v. Kuder, 62 A.3d 1038, 1055

(Pa.Super. 2013), appeal denied, 114 A.3d 416 (Pa. 2015), citing

Commonwealth v. Puksar, 740 A.2d 219, 225 (Pa. 1999), cert. denied

sub nom. Puksar v. Pennsylvania, 531 U.S. 829 (2000).

      Here, the record reflects that the evidence at issue was not introduced

to prove the truth of the matter asserted within the statement; therefore, the

rule against hearsay and its exceptions do not apply in this instant case.

Indeed, the trial court instructed the jury as follows:

            Members of the jury, you may remember yesterday
            that I provided you with a cautionary instruction and
            told you that certain evidence was being admitted for
            a limited purpose.       Before we hear any more
            testimony from this witness, I also want to give you
            an instruction as follows:

            You are about to hear evidence that [Mr.] Lee gave a
            written statement to Detectives Bandy and Schurr on
            March 26, 2011. I want to caution you that this
            evidence is not being admitted to prove the truth of
            the contents of that statement; rather, it is being
            admitted only for a limited purpose of establishing by
            circumstantial evidence the existence of the alleged
            conspiracy between [Mr.] Lee and [appellant], should
            you choose to accept it as such.

            Again, I caution you that this evidence is being
            admitted only for that limited purpose and not for any
            other purpose.

Notes of testimony, 4/12/17 at 45.


                                     - 17 -
J. S06044/20

      Accordingly, appellant’s third issue is without merit.

      In his fourth issue, appellant appears to raise a sufficiency of the

evidence claim. Specifically, appellant contends that the trial court erred when

it denied appellant’s post-sentence motion for a judgment of acquittal for the

second-degree murder charge because the Commonwealth failed to establish

beyond a reasonable doubt that a robbery took place.             (Appellant’s brief

at 27.)

      The Pennsylvania Rules of Appellate Procedure require an appellant to

“concisely identify each ruling or error that the appellant intends to challenge

with sufficient detail to identify all pertinent issues for the judge” within the

concise     statement     of     errors       complained    of      on     appeal.

Pa.R.A.P. 1925(b)(4)(ii). Pennsylvania courts have consistently held that for

sufficiency of the evidence challenges, an appellant’s Rule 1925(b) statement

“needs to specify the element or elements upon which the evidence was

insufficient.”   Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa.Super.

2015), quoting Commonwealth v. Williams, 959 A.2d 1252, 1257

(Pa.Super. 2008) (citation omitted). Failure to do so results in waiver of the

issue on appeal. Id.

      Here, similar to the defendant in Tyack, appellant provides a boilerplate

Rule 1925(b) statement, averring as follows: “Did the Trial Court err by

Denying [Appellant’s] Post-sentence Motion for a Judgment of Acquittal on the

charge of Murder in the Second Degree, for which the Jury returned a guilty



                                     - 18 -
J. S06044/20

verdict?” (Appellant’s Rule 1925(b) statement, 1/26/18 at ¶ IV; see also

Tyack, 128 A.3d at 260.) Appellant failed to specify any element upon which

the Commonwealth’s evidence was insufficient.      Accordingly, appellant’s

fourth issue is waived on appeal.

     Judgment of sentence affirmed.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary




Date: 9/22/2020




                                    - 19 -